Enanta has requested that portions of this document be accorded confidential
treatment

pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as

amended.

Exhibit 10.2

AMENDMENT NO. 1 TO

COLLABORATION AND LICENSE AGREEMENT

This Amendment No. 1 to Collaboration and License Agreement (this “Amendment
No. 1”) is executed as of March 28, 2013, but effective as of February 16, 2013
(the “Amendment No. 1 Effective Date”) by and between Enanta Pharmaceuticals,
Inc. (“Enanta”) and Novartis Institutes for BioMedical Research, Inc.
(“Novartis”).

WHEREAS, Enanta and Novartis are parties to that certain Collaboration and
License Agreement, effective as of February 16, 2012 (the “Agreement”); and

WHEREAS, Enanta and Novartis wish to amend the Agreement to extend the Research
Term in the Agreement to support [*****] ([*****]) FTEs for an additional six
(6) months as set forth herein, effective without interruption.

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment, the parties agree as follows:

 

  1. Section 2.3 is hereby deleted, and in its place, the following is hereby
inserted:

Term and Scope of Research Program. The Research Program shall commence on the
Effective Date and shall continue for 18 months from the Effective Date (the
“Research Term”). No later than [*****] days prior to expiration of the Research
Term, the Parties may agree to extend the Research Term and shall discuss, in
good faith, the scope of additional research funding to be provided to Enanta by
Novartis and the proposed Research Plan. In the event of a Change of Control,
Novartis may terminate the Research Program by providing thirty (30) days’ prior
written notice to Enanta.

 

  2. An amended Research Plan is attached hereto as Exhibit B, which shall, as
of the Amendment No. 1 Effective Date, replace in its entirety any previous
version thereof.

 

  3. Any initially capitalized terms not otherwise defined herein shall have the
meanings given in the Agreement.

 

  4. Except as expressly amended hereby, all terms of the Agreement shall remain
unchanged and in full force and effect.

 

  5. This Amendment No. 1 may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

1

Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the
Amendment No. 1 Effective Date.

NOVARTIS INSTITUTES FOR BIOMEDICAL RESEARCH, INC.

 

By:  

/s/ Charles Winslow

Name:   Dr. Charles Winslow Title:  
Vice President, Global Head Strategic Alliances

ENANTA PHARMACEUTICALS, INC.

 

By:  

/s/ Jay R. Luly

Name:   Jay R. Luly, Ph.D. Title:   President and CEO

[Signature Page to Amendment No. 1 to Enanta Collaboration and License
Agreement]

 

2

Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.



--------------------------------------------------------------------------------

AMENDED EXHIBIT B

RESEARCH PLAN

[*****]

 

3

Confidential materials omitted and filed separately with the Securities and
Exchange

Commission. Asterisks denote such omission.